Appeal from a resentence of the Erie County Court (Michael F. Pietruszka, J.), rendered November 17, 2005. Defendant was resentenced following his conviction, upon his plea of guilty, of burglary in the second degree.
It is hereby ordered that the resentence so appealed from be and the same hereby is unanimously modified on the law by reducing the mandatory surcharge to $200 and the crime victim assistance fee to $10 and as modified the resentence is affirmed.
Memorandum: County Court did not abuse its discretion in denying defendant’s request for youthful offender adjudication (see generally People v Smith, 286 AD2d 878 [2001], lv denied 98 NY2d 641 [2002]). As the People correctly concede, however, the mandatory surcharge and crime victim assistance fee applicable to the instant offense are $200 and $10, respectively, and *951we therefore modify the resentence accordingly. Present— Gorski, J.E, Martoche, Lunn, Peradotto and Pine, JJ.